DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Daniel (US 2021/0037296 A1).
Regarding claim 1:  O’Daniel discloses a communication interface (Fig. 1, cloud 112) that is configured to facilitate communication via one or more communication networks (Fig. 1, cloud 112 and wireless); at least one processor (Fig. 1, cloud-based processing system 114); a non-transitory computer-readable medium (Software in accordance with the present disclosure, such as non-transitory instructions, program code, and/or data, can be stored on one or more non-transitory machine-readable mediums. It is also contemplated that software identified herein can be implemented using one or more general purpose or specific purpose computers and/or computer systems, networked and/or otherwise., par. 56); and program instructions stored on the analyzing thermal images. , par. 48) captured at a construction site (Referring to FIG. 1, a data monitoring, analysis and reporting system will now be described in accordance with one or more embodiments of the present disclosure. A system 100 includes a local site 102 (e.g., a construction site) including concrete 104., par. 27) that is descriptive of at least one given on-site item identified by a user while at the construction site (The cloud-based processing system 114 may include data storage and processing capabilities as described herein. In some embodiments, the cloud-based processing system 114 is configured to provide user-defined alerts and alarm conditions to users when events occur. The software allows the user to view real-time concrete strength and temperature data from a computer or mobile device. The software is configured to send data directly from the loggers to the cloud software via wireless communications interface (e.g., cellular LTE 4G wireless). The software may also be configured to set up differential alerts to users (e.g., view email, text message or other alert protocol), create and send reports, see calibration curves, monitor the temperature profile of multiple loggers, and compare surface and internal 
Regarding claim 2:  O’Daniel satisfies all the elements of claim 1.  O’Daniel further discloses after causing the generated data record for the given on-site item to be presented to the user for review (A handheld reader (e.g., reader 108) may be provided to assist on-site personnel in managing, configuring and accessing local loggers and systems. The reader can be used, for example, to start the loggers and provide the user with a display to view critical numeric and 
Regarding claim 3:  O’Daniel satisfies all the elements of claim 1.  O’Daniel further discloses wherein the received user input related to the generated record (A handheld reader (e.g., reader 108) may be provided to assist on-site personnel in managing, configuring and accessing local loggers and systems. The reader can be used, for example, to start the loggers and provide the user with a display to view critical numeric and graphed data in the field. In some embodiments, the reader includes a built-in thermal imager, storage for data from thousands of loggers and other features. The reader provides connectivity to loggers in the field so critical decisions can be made at the touch of a button. A user can activate loggers to start tracking key data points during concrete curing. The built-in thermal imager allows for temperature profiling and onsite problem one or both of a requested edit to the generated data record (In the illustrated embodiment, the wireless box 400 is configured to communicate with a cloud-based processing system 114, allowing the user to review and report latest concrete data, including differential alerts. Use of the system allows the user to make corrective actions early., par. 47) or an indication that the user has approved the generated data record.
Regarding claim 4:  O’Daniel satisfies all the elements of claim 1.  O’Daniel further discloses wherein the captured media content (The software is configured to send data directly from the loggers to the cloud software via wireless communications interface (e.g., cellular LTE 4G wireless). The software may also be configured to set up differential alerts to users (e.g., view email, text message or other alert protocol), create and send reports, see calibration curves, monitor the temperature profile of multiple loggers, and compare surface and internal temperature information by analyzing thermal images., par. 48) comprises one of an audio recording or an audiovisual recording that is descriptive of the given on-site item (The reader 233 is operable to interface with the logger 202, a cloud application server 260, and other devices. In the illustrated embodiment, the reader 233 includes a processor 240, a memory 242, an image capture component 244, an interface/display component 246 and/or external communications components 248. The reader 233 may be implemented, for example, as a hand held mobile device for use by personnel at a construction site to configure and/or control the 
Regarding claim 5:  O’Daniel satisfies all the elements of claim 1.  O’Daniel further discloses translating the captured media content (The software is configured to send data directly from the loggers to the cloud software via wireless communications interface (e.g., cellular LTE 4G wireless). The software may also be configured to set up differential alerts to users (e.g., view email, text message or other alert protocol), create and send reports, see calibration curves, monitor the temperature profile of multiple loggers, and compare surface and internal temperature information by analyzing thermal images., par. 48) into text that describes the given on-site item (The software may also be configured to set up differential alerts to users (e.g., view email, text message or other alert protocol), create and send reports, see calibration curves, monitor the temperature profile of multiple loggers, and compare surface and internal temperature information by analyzing thermal images., par. 48); and performing an analysis of the text translation (The software may also be configured to set up differential alerts to users (e.g., view email, text message or other alert protocol), create and send reports, see calibration curves, monitor the temperature profile of multiple loggers, and compare surface and internal temperature information by analyzing thermal images., par. 48).
Regarding claim 6:  O’Daniel satisfies all the elements of claim 5.  O’Daniel further discloses wherein translating the captured media content into text that describes the given on-site item (The software may also be configured to set up differential alerts to users (e.g., view email, text one or both of (i) using speech recognition to transcribe audio data included in the captured media content into text that describes the given on-site item or (ii) using image recognition to identify objects within video data included in the captured media content and then generating text that describes the identified objects (The cloud-based processing system 114 may include data storage and processing capabilities as described herein. In some embodiments, the cloud-based processing system 114 is configured to provide user-defined alerts and alarm conditions to users when events occur. The software allows the user to view real-time concrete strength and temperature data from a computer or mobile device. The software is configured to send data directly from the loggers to the cloud software via wireless communications interface (e.g., cellular LTE 4G wireless). The software may also be configured to set up differential alerts to users (e.g., view email, text message or other alert protocol), create and send reports, see calibration curves, monitor the temperature profile of multiple loggers, and compare surface and internal temperature information by analyzing thermal images., par. 48).
Regarding claim 7:  O’Daniel satisfies all the elements of claim 5.  O’Daniel further discloses wherein the analysis of the text translation (The software may also be configured to set up differential alerts to users (e.g., view email, text message or other alert protocol), create and send reports, see calibration curves, monitor the temperature profile of multiple loggers, and compare surface and internal temperature information by analyzing thermal images., par. 48) comprises one or more of dependency parsing, text summarization (The software may also be configured to set up differential alerts to users (e.g., view email, text message or other alert protocol), create 
Regarding claim 8:  O’Daniel satisfies all the elements of claim 5.  O’Daniel further discloses wherein the extracted set of information for the given on-site item (The software may also be configured to set up differential alerts to users (e.g., view email, text message or other alert protocol), create and send reports, see calibration curves, monitor the temperature profile of multiple loggers, and compare surface and internal temperature information by analyzing thermal images., par. 48) comprises one or more of a description of the given on-site item, a title of the given on-site item, a categorization of the given on-site item, an individual responsible for the given on-site item, or a location of the given on-site item (The reader may be used to input important notes and jobsite or location information specific to that logger. The user may also be able to view stored temperature and strength data and record important notes to keep the project on track, cut the time spent using equipment rentals and reduce cement and labor costs., par. 51).
Regarding claim 9:  O’Daniel satisfies all the elements of claim 1.  O’Daniel further discloses wherein the captured media content (The software is configured to send data directly from the loggers to the cloud software via wireless communications interface (e.g., cellular LTE 4G wireless). The software may also be configured to set up differential alerts to users (e.g., view email, text message or other alert protocol), create and send reports, see calibration curves, monitor the temperature profile of multiple loggers, and compare surface and internal temperature information by analyzing thermal images., par. 48) is supplemented with location information for the given on-site item (The reader may be used to input important notes and jobsite or location information specific to that logger. The user may also be able to view stored 
Regarding claim 10:  O’Daniel satisfies all the elements of claim 1.  O’Daniel further discloses wherein causing the generated data record for the given on-site item to be presented to the user for review (In various embodiments, the cloud-based software allows the system to review and report critical strength or temperature data on a mobile device or computer, allow the user to make informed decisions based on real-time strength and temperature data, and set up alerts to monitor concrete temperature remotely with periodic temperature values delivered per project specification, and meet remote notification demands with user-defined alerts., par. 49) comprises:  transmitting the generated data record (In various embodiments, the cloud-based software allows the system to review and report critical strength or temperature data on a mobile device or computer, allow the user to make informed decisions based on real-time strength and temperature data, and set up alerts to monitor concrete temperature remotely with periodic temperature values delivered per project specification, and meet remote notification demands with user-defined alerts., par. 49) to a client station (Fig. 1, remote location) via a communication network (Fig. 1, cloud 112 and wireless) and thereby causing the client station (Fig. 1, remote location) to present the generated data record to the user (In various embodiments, the cloud-based software allows the system to review and report critical strength or temperature data on a mobile device or computer, allow the user to make informed decisions based on real-time strength and temperature data, and set up alerts to monitor concrete temperature remotely with periodic temperature values delivered per project specification, and meet remote notification demands with user-defined alerts., par. 49).
Regarding claim 11:  Arguments analogous to those stated in the rejection of claim 1 are applicable.  A non-transitory computer-readable medium is inherently taught as evidenced by (Fig. 1, cloud-based processing system 114) and various memories stored therein.
Regarding claim 12:  O’Daniel satisfies all the elements of claim 11.  Arguments analogous to those stated in the rejection of claim 2 are applicable.  A non-transitory computer-readable medium is inherently taught as evidenced by (Fig. 1, cloud-based processing system 114) and various memories stored therein.
Regarding claim 13:  O’Daniel satisfies all the elements of claim 11.  Arguments analogous to those stated in the rejection of claim 3 are applicable.  A non-transitory computer-readable medium is inherently taught as evidenced by (Fig. 1, cloud-based processing system 114) and various memories stored therein.
Regarding claim 14:  O’Daniel satisfies all the elements of claim 11.  Arguments analogous to those stated in the rejection of claim 4 are applicable.  A non-transitory computer-readable medium is inherently taught as evidenced by (Fig. 1, cloud-based processing system 114) and various memories stored therein.
Regarding claim 15:  O’Daniel satisfies all the elements of claim 11.  Arguments analogous to those stated in the rejection of claim 5 are applicable.  A non-transitory computer-readable medium is inherently taught as evidenced by (Fig. 1, cloud-based processing system 114) and various memories stored therein.
Regarding claim 16:  O’Daniel satisfies all the elements of claim 15.  Arguments analogous to those stated in the rejection of claim 6 are applicable.  A non-transitory computer-readable medium is inherently taught as evidenced by (Fig. 1, cloud-based processing system 114) and various memories stored therein.
Regarding claim 17:  O’Daniel satisfies all the elements of claim 11.  Arguments analogous to those stated in the rejection of claim 8 are applicable.  A non-transitory computer-readable medium is inherently taught as evidenced by (Fig. 1, cloud-based processing system 114) and various memories stored therein.
Regarding claim 18:  The structural elements of apparatus claim 1 perform all of the steps of method claim 18.  Thus, claim 18 is rejected for the same reasons discussed in the rejection of claim 1.
Regarding claim 19:  O’Daniel satisfies all the elements of claim 18.  The structural elements of apparatus claim 2 perform all of the steps of method claim 19.  Thus, claim 19 is rejected for the same reasons discussed in the rejection of claim 2.
Regarding claim 20:  O’Daniel satisfies all the elements of claim 18.  The structural elements of apparatus claim 4 perform all of the steps of method claim 20.  Thus, claim 20 is rejected for the same reasons discussed in the rejection of claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664